United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                             F I L E D
                                                                                              March 19, 2004
                                                       In the
                                                                                         Charles R. Fulbruge III
                            United States Court of Appeals                                       Clerk
                                           for the Fifth Circuit
                                                 _______________

                                                  No. 03-10625
                                                Summary Calendar
                                                _______________



                                     OLUMUYIWA AYODEJI ADELEKE,

                                                                   Plaintiff-Appellant,

                                                      VERSUS

                                              BANK OF AMERICA,

                                                                   Defendant-Appellee.

                                         _________________________

                                Appeal from the United States District Court
                                    for the Northern District of Texas
                                            m 3:02-CV-319-L
                                     _________________________

Before SMITH, DEMOSS and                                    June 3, 2003, the district court granted sum-
  STEWART, Circuit Judges.                                  mary judgment to the bank. Adeleke appeals
                                                            pro se.
PER CURIAM:*
                                                               We affirm, essentially for the reasons given
   Olumuyiwa Adeleke sued his former em-                    by the district court. This was an ordinary
ployer, claiming violations of title VII. In a              workplace dispute, and Adeleke was termi-
careful, detailed, and comprehensive order                  nated for well established and documented rea-
signed on May 30, 2002, and entered on                      sons. As the district court demonstrated, there
                                                            is no showing that any employment statute
                                                            was violated.
   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is          AFFIRMED.
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.